       Case 2:20-cr-00115-TOR     ECF No. 23    filed 09/29/20   PageID.55 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-0115-TOR
 8                              Plaintiff,
                                                   ORDER GRANTING PARTIES’
 9          v.                                     STIPULATED MOTION FOR
                                                   PROTECTIVE ORDER
10    CLINTON LEE FERGUSON,

11                              Defendant.

12         BEFORE THE COURT is the Parties’ Stipulation Regarding Computer

13   Forensic Review Procedures (ECF No. 20). The matter was submitted for

14   consideration without oral argument. The Court has reviewed the stipulated

15   motion and the file therein and is fully informed. The Parties seek a protective

16   order to govern the procedures for forensic review of the child pornography

17   contraband in this case. For good cause shown, the motion is granted.

18         ACCORDINGLY, IT IS HEREBY ORDERED:

19         1. The Parties’ Stipulation Regarding Computer Forensic Review

20               Procedures (ECF No. 20) is GRANTED.


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR PROTECTIVE
     ORDER ~ 1
       Case 2:20-cr-00115-TOR      ECF No. 23    filed 09/29/20   PageID.56 Page 2 of 2




 1         2. The parties have stipulated to review procedures for child pornography

 2            contraband. The Court endorses that Stipulation and further Orders:

 3            The defense team shall not make, nor permit to be made, any copies of

 4            the alleged child pornography contraband pursuant to this stipulation and

 5            order. The defense team agrees that it is forbidden from removing any

 6            alleged contraband images from the Government reviewing facility.

 7            Defense expert will be allowed to compile a report (without alleged

 8            contraband images/videos) documenting the examination on removable

 9            media if the case dictates.

10         The District Court Executive is hereby directed to enter this Order and

11   provide copies to counsel.

12         DATED September 29, 2020.

13

14                                   THOMAS O. RICE
                                  United States District Judge
15

16

17

18

19

20


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR PROTECTIVE
     ORDER ~ 2
